COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  James Tidwell,                                §              No. 08-17-00120-CV

                       Appellant,               §                 Appeal from the

  v.                                            §               383rd District Court

  Bianca Nicole Tidwell,                        §            of El Paso County, Texas

                        Appellee.               §              (TC# 2014DCM0671)

                                                §

                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until August 21, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Kristina Voorhies Legan, the Appellee’s attorney,

prepare the Appellee’s brief and forward the same to this Court on or before August 21, 2018.


              IT IS SO ORDERED this 24th day of July, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.